DETAILED ACTION
This detailed action is in response to the application filed on April 17, 2022, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "80" and "81" have both been used to designate the membrane housing in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the continuous tube housing as recited in Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Abstract
The abstract of the disclosure is objected to because the last clause appearing after the last semicolon of the abstract is grammatically incorrect.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  the preamble used the definite article "the" after "method" rendering the claim grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a housing the develops the membrane yet nothing in the claims or specification defines "develops" thereby rending the claim indefinite.  For purposes of examination, the limitation will be interpreted as requiring any type of housing.
Claim 3 recites a level dropping and rising without indicating whether that level is the liquid or the gas.  For purposes of examination, the limitation will be interpreted as the change in any fluid level.
Claim 3 recites the limitation "gas outflow channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "gas collection cavity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites a gas lifting channel that is configured to siphon gas from the gas collection cavity yet does not provide any structure that would perform this function rendering the claim indefinite.  For purposes of examination, the limitation will be interpreted as a gas lifting channel having any configuration.
Claim 5 recites a compensation inlet that is flowable yet does not indicate how a structural element may be flowable.
Claim 10 recites the limitation "deflection area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "gas outlet channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps, et al., U.S. Publication No. 2015/0265973 ("Phelps") in view of Colby, et al., U.S. Publication No. 2016/0114292 ("Colby").
Applicants' claims are directed towards a method and a device.
Regarding Claims 1-3, Phelps discloses a method the [sic] filtering a liquid in a membrane filter immersed in the liquid and including membranes (Fig. 4, item 41, Paragraphs ("Pr") 25,56), the method comprising introducing a gas (Fig. 4, item 49, Pr59) through a gas introduction device (Figs. 1, 4, item 1, Pr40) into a base of the membrane filter (Fig. 4) in successive pulses so that the membranes are cleaned (Pr60,63,64) wherein the gas introduction device includes a liquid flow channel (Figs. 1, 4 (note peripheral channel beginning at bottom of gas introduction device interpreted as liquid flow channel)) which vertically penetrates a gas collection cavity (Figs. 1, 4, item 2, Pr40) and admits the liquid into a bottom of membrane filter (Fig. 4); and initially filling a gas volume arranged below a free surface of the liquid and defined in a downward direction by an enclosed level of the liquid with the gas wherein the gas simultaneously displaces the liquid top down from a gas lifting channel (Figs. 1, 4, item 4, Pr41) until the enclosed level of the liquid drops below an inlet cross section of a gas flow out channel (Figs. 1, 4, items 7, 26, Pr42,50,53); and subsequently flowing the gas out of the gas volume downward through the gas lifting channel, a deflection portion adjoining at a bottom of the gas lifting channel (Figs. 1, 4 (note curve in low point 8 interpreted as deflection section), Pr42), in upward direction through the inlet cross section and through the gas flow out channel adjoining the inlet cross section at a top and flowing the gas to the free surface (Fig. 4).
Phelps does not disclose wherein a housing laterally develops the membrane and adjoins the gas introduction device on top.
Regarding Claims 4-13, Phelps discloses a filter device, comprising a membrane filter for filtering a liquid (Fig. 4, items 40, 41, Pr25,56), the membrane filter including membranes (Fig. 4, item 41, Pr56) and a gas introduction device arranged below the membranes (Figs. 1, 4, item 1, Pr40), the gas introduction device including a liquid flow channel (Figs. 1, 4 (note peripheral channel beginning at bottom of gas introduction device interpreted as liquid flow channel)) which vertically penetrates the gas collection cavity (Figs. 1, 4, item 2, Pr40)  and admits the liquid into a bottom of membrane filter (Fig. 4), a gas collection cavity which is open at a base and defined by an upper wall and a lateral wall (Figs. 1, 4 (note upper portion of chamber 2 interpreted as gas collection cavity), Pr40), a gas inlet configured to flow a gas into the gas collection cavity (Fig. 4, item 44, Pr59), a gas lifting channel configured to siphon a gas out of the gas collection cavity and empty the gas collection cavity, the gas lifting channel including a gas lifting inlet at a top in the gas collection cavity (Figs. 1, 4, item 4, Pr41), a deflection portion arranged at a bottom of the gas lifting channel (Figs. 1, 4 (note curve in low point 8 interpreted as deflection section), Pr42), and an inlet cross section arranged at a top of the deflection portion wherein a gas outflow channel is connected at a top of the inlet cross section (Figs. 1, 4, item 26, Pr50).
Phelps does not disclose a housing which laterally envelops the membranes and which is connected to the gas introduction device at a top of the gas introduction device.
Colby also relates to filtering a liquid in a membrane filter immersed in the liquid including membranes and discloses wherein a housing laterally develops and envelops the membranes and adjoins the gas introduction device on top (Figs. 2, 3, items 32, 34, 40, Pr103,104).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the method and device disclosed by Phelps with the housing disclosed by Colby because, according to Colby, the housing retains the liquid to be filtered around the membrane (Pr105) and provides support (Pr163) while also aiding in efficient aeration cleaning of the membrane (Pr163).

    PNG
    media_image1.png
    403
    349
    media_image1.png
    Greyscale
Additional Disclosures Included:  Claims 2, 5: running a blocking flow of the liquid through a compensation inlet below a gas lifting inlet to the inlet cross section (Phelps, Figs. 1, 4, items 5, 21, Pr41); and pulling the blocking flow of the liquid along by the gas until the liquid fills the deflection portion and closes the inlet cross section for the gas (Phelps, Fig. 4; see also 112(b) analysis as to Claim 5).  Claim 3:  after the level has dropped below the inlet cross section initially only flowing the gas through the gas outflow channel until the level rises above the compensation inlet; and only then running the blocking flow through the compensation inlet to the inlet cross section (Phelps, Fig. 4; see also 112(b) analysis).  Claim 6: wherein the compensation inlet (Colby, Figs. 15A-C (lower internal lip interpreted as compensation inlet)) is arranged at a level of the inlet cross section or above (Colby, Figs. 15A-C (note lower center tube inlet interpreted as cross section)).    Claim 7:  wherein the compensation inlet is formed at the gas lifting channel (Phelps, Figs 1, 4 (note location of compensation inlet 21); Colby; Figs 15A-C (see annotation above); see also 112(b) analysis).  Claim 8: a compensation channel which connects to the compensation inlet in a direction towards the deflection portion (Phelps, Figs. 1, 4; Colby, Figs 15A-C (note deflection portion below inlet cross section)).  Claim 9: wherein the compensation channel leads into the gas lifting channel (Phelps, Figs. 1, 4).  Claim 10: wherein the compensation channel leads parallel to the gas lift channel into the deflection area (Phelps, Figs. 1, 4; Colby, Figs 15A-C).  Claim 11: wherein a cross section of the compensation inlet is larger than a minimum cross section of the compensation channel (Phelps, Pr48 (note variation of compensation channel inlet and channel)).  Claim 12: wherein the housing is a continuous tube (Colby, Fig. 2, item 40).  Claim 13: a gas distributor arranged below the membranes, wherein the gas outlet channel leads into the gas distributor (Phelps, Fig. 4; Colby, Figs. 2, 3, Pr103).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-8, and 10-12 of copending Application No. 17/722321 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of each application contain the same limitations albeit in a different dependency order.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779